OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, and 5-113, drawn to an acrylic polyester resin and/or coating composition inclusive thereof.
Group II, claims 3 and 4, drawn to a metal packaging container coated with an acrylic polyester resin coating composition.
Group III, claims 116-118, drawn to a method of coating a packaging container.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II; I and III; and II and III, respectively, lack unity of invention because even though the inventions of these groups require the technical feature of an acrylic polyester resin obtainable by grafting an acrylic polymer with a polyester, said polyester obtainable by polymerizing a polyacid component and a polyol component, wherein the polyacid and/or polyol component comprises a Tg enhancing monomer comprising any of monomers (i)-(x) as recited in claim 1, and wherein one of the polyacid and/or polyol component comprises a functional monomer, where the acrylic polyester resin exhibits a Tg of at least 25°C , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muller et al. (US 6,538,059; “Muller”) or alternatively, Powell et al. (WO 2018/111854) (copy provided herewith).
Muller discloses an acrylic polyester which is the reaction product of a polyester with a polyacrylic, followed by crosslinking (via a melamine resin), wherein the monomers of the polyacrylic comprise butyl acrylate, ethylene glycol dimethacrylate, and 4-hydroxybutylacrylate; and wherein the monomers of the polyester comprise 1,6-hexanediol, maleic anhydride, di(trimethylol)propane, and trimellitic (acid) anhydride [col. 11, ln. 5-43; col. 13, ln. 34-57; col. 14, ln. 8-9 – see also col. 3, ln. 31-55; col. 5, ln. 25-30, 41-45; col. 6, ln. 25-52; col. 8]. Of the polyester, maleic anhydride reads on the claimed functional monomer, and trimellitic (acid) anhydride reads on claimed Tg enhancing monomer (vii) – an optionally substituted 5 or 6 membered cycloalkyl or aromatic-group containing polyacid or polyol.
Muller does not explicitly disclose the aforesaid acrylic polyester resin having a Tg of at least 25°C (i.e., 77°F). However, given that the Muller discloses that the acrylic polyester, in the form of a coating composition, is suitable for forming basecoats for automobiles, as well as in the industrial and architectural sectors [col. 9, ln. 35-51], wherein it logically flows that at least automobiles are exposed to temperatures above that of 25°C; and further, given that Muller discloses that the coatings are subject to temperatures above 50°C to remove the water (the coating including the acrylic polyester resin is aqueous-based) [col. 18, ln. 1-3], it stands to reason that the acrylic polyester of Muller would have inherently exhibited a glass transition temperature which was at least 25°C, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)). In other words, the resin, functioning as a basecoat for an automobile, would have to exhibit a Tg higher than that of approximately room temperature (about 70°F), in order for the resin to remain adhered to the automobile as a paint layer after repeated exposure to the elements (i.e., high and low temperatures). 
Alternatively, Powell discloses an acrylic polyester resin obtainable by grafting an acrylic polymer with a polyester [Abstract]. Specifically, Powell discloses a polyester formed from monomers including maleic anhydride (reads on functional monomer) and isophthalic acid (reads on claimed Tg enhancing monomer (vii)), graft polymerized with an acrylic polymer formed from monomers including methacrylic acid and ethyl methacrylate (among others) [pp. 50-52, Table 1 – Polyester 1, and Table 2 – PGA resin 1]. Powell discloses that isosorbide may be utilized as a polyol monomer in forming the polyester [0043]. Upon comparison between Polyester 1/PGA resin 1 of Powell and Applicant’s disclosed Polyester 1a/PGA resin 1a [Tables 1 and 2], given that the materials and the amounts thereof, respectively, are substantially similar/identical, there is a reasonable expectation that the acrylic polyester resin of Powell would have inherently exhibited a Tg of at least 25°C, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)).
In view of the foregoing, since the limitations which define the technical feature, recited above, have failed to define a contribution in the art over Muller and/or Powell, they do not constitute a special technical feature. As such, there is lack of unity between the invention groups as noted above. 

Species Election Requirement
This application contains claims directed to more than one species of the generic invention; specifically more than one species of Tg enhancing monomer of the polyester. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 (see unity of invention and special technical feature analysis set forth above). 
The species are as follows: 

Species I, claims 1, 2, 8, 9, 10, 11, 14, 23, 28, 29, 30, 31, 32, 33, 34, 37, and 51, directed to the Tg enhancing monomer being an optionally substituted naphthalene group-containing polyacid or polyol, or hydrogenated derivative thereof. In claims 28, 29, 30, 31, 32, 33, and 34, pertinent species are 2,6-naphthalenedicarboxylic acid, 1,8-dihydroxy naphthalene, and hydrogenated 1,8-dihydroxy naphthalene. 
Species II, claims 1, 2, 8, 9, 10, 11, 12, 15, 24, 28, 29, 30, 31, 32, 33, 38, and 51, directed to the Tg enhancing monomer being a polyacid or polyol comprising two optionally substituted 5 or 6 membered cyclic groups, wherein the cyclic groups do not share an atom, and where the cyclic groups are directly bonded or are separated by one carbon atom. In claims 28, 29, 30, 31, 32, and 33, pertinent species are hydrogenated bisphenol A, and 2-(2-carboxyphenyl)-benzoic acid. 
Species III, claims 1, 2, 8, 9, 16, 28, 29, 30, 31, 39, and 51, directed to the Tg enhancing monomer being an optionally substituted furan group-containing polyacid or polyol. In claims 28, 29, 30, and 31, pertinent species are 2,5-furandicarboxylic acid
Species IV, claims 1, 2, 8, 9, 10, 11, 12, 17, 25, 28, 29, 30, 31, 32, 33, 34, 40, and 51 directed to the Tg enhancing monomer being an optionally substituted fused bicyclic group-containing polyacid or polyol, wherein each ring is a five membered ring and in which one or both rings may comprise a heteroatom in the ring. In claims 28, 29, 30, 31, 32, 33, and 34, pertinent species are isosorbide and isomannide.
Species V, claims 1, 2, 8, 9, 10, 13, 18, 28, 29, 30, 31, 32, 35, 36, 41, and 51, directed to the Tg enhancing monomer being an optionally substituted bridged tricyclodecane group-containing polyacid or polyol. In claims 28, 29, 30, 31, 32, and 35, pertinent species are tricyclodecane dimethanol, tricyclodecane diol, and tricyclodecane polycarboxylic acid. In claim 36, pertinent species are tricyclodecane dimethanol and tricyclodecane diol. 
Species VI, claims 1, 2, 8, 9, 10, 13, 19, 28, 29, 30, 31, 32, 35, 36, 42, and 52, directed to the Tg enhancing monomer being an optionally substituted bridged norbornene group-containing polyacid or polyol, or hydrogenated derivative thereof. In claims 28, 29, 30, 31, 32, 35, and 36, pertinent species are nadic methyl acid, nadic acid, and/or chlorendic anhydride (and/or acids/anhydrides of the aforesaid, when recited). 
Species VII, claims 1, 2, 8, 20, 28, 29, 30, 43, 52, and 53, directed to the Tg enhancing monomer being an optionally substituted 5 or 6 membered cycloalkyl or aromatic group-containing polyacid or polyol. In claims 28 and 29, pertinent species are cyclohexane dimethanol, cyclohexane diol, 1,3-cyclohexane dicarboxylic acid, 1,4-cyclohexane dicarboxylic acid, dimethyl-1,4-cyclohexane dicarboxylate, isophthalic acid, phthalic acid, 5-tert-butylisophthalic acid, tetrachlorophthalic acid, tetrahydrophthalic acid, hexahydrophthalic acid, methylhexahydrophthalic acid, endomethylene tetrahydrophthalic acid, endoethylene hexahydrophthalic acid, orthophthalic acid, phthalic anhydride, tetrahydrophthalic anhydride, dimethyl orthophthalate, and terephthalic acid. In claim 30, pertinent species are isophthalic acid and terephthalic acid. 
Species VIII, claims 1, 2, 21, 26, 28, 44, and 52, directed to the Tg enhancing monomer being a branched alkyl group-containing polyacid or polyol monomer comprising at least one quaternary carbon atom and formed of 5 to 10 carbon atoms, wherein the carbon atoms bonded to the acid or hydroxyl groups are primary carbon atoms. In claim 28, pertinent species are neopentyl glycol. 
Species IX, claims 1, 2, 8, 9, 10, 22, 28, 29, 30, 31, 45, and 51, directed to the Tg enhancing monomer being an optionally substituted tetraoxaspiro[5.5]undecane group-containing polyacid or polyol. In claims 28, 29, 30, and 31, pertinent species are 3,9-Bis(1,1,-dialkyl-2-hydroxyethyl)-2,4,8,10-tetraoxaspiro[5.5]undecane.
Species X, claims 1 and 2 directed to the Tg enhancing monomer being an aliphatic polyacid or polyol monomer comprising a tetracyclic hydrocarbon ring structure. 

If Applicant elects the invention of Group I (claims 1, 2, and 5-113) for examination on the merits, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted in no generic claim is finally held to be allowable. If Applicant elects the invention of Group II (claims 3 and 4) or the invention of Group III (claims 116-118) for examination on the merits, Applicant is required, in reply to this action, to elect a single species (excluding the corresponding/encompassing dependent claims listed above, respectively) to which the claims shall be restricted in no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 116 and 118. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782